LATTIMOBE, J.
Conviction of robbery; punishment, 35 years jn the penitentiary.
The record is before us without any statement of facts or bills of exception. The indictment' charges, in proper form, robbery with a firearm. Appellant sought a continuance, but the 'refusal of same is not complained of. Two special charges were asked and refused, but no exception seems to have been taken to the action of the court, and, in the absence of statement of facts, it would be impossible for us to appraise the correctness of such requested instructions.
There are a number of exceptions to the charge of the court, the soundness of which objections would depend upon the facts in testimony, and, in the absence of statement of facts, we canhot pass on such exceptions.
Finding no error in the record, the judgment will be affirmed.